
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1676
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 1, 2009
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To prevent tobacco smuggling, to ensure the
		  collection of all tobacco taxes, and for other purposes.
	
	
		1.Short title; findings; purposes
			(a)Short titleThis Act may be cited as the
			 Prevent All Cigarette Trafficking Act
			 of 2009 or PACT
			 Act.
			(b)FindingsCongress finds that—
				(1)the sale of illegal cigarettes and
			 smokeless tobacco products significantly reduces Federal, State, and local
			 government revenues, with Internet sales alone accounting for billions of
			 dollars of lost Federal, State, and local tobacco tax revenue each year;
				(2)Hezbollah, Hamas, al Qaeda, and other
			 terrorist organizations have profited from trafficking in illegal cigarettes or
			 counterfeit cigarette tax stamps;
				(3)terrorist involvement in illicit cigarette
			 trafficking will continue to grow because of the large profits such
			 organizations can earn;
				(4)the sale of illegal cigarettes and
			 smokeless tobacco over the Internet, and through mail, fax, or phone orders,
			 makes it cheaper and easier for children to obtain tobacco products;
				(5)the majority of Internet and other remote
			 sales of cigarettes and smokeless tobacco are being made without adequate
			 precautions to protect against sales to children, without the payment of
			 applicable taxes, and without complying with the nominal registration and
			 reporting requirements in existing Federal law;
				(6)unfair competition from illegal sales of
			 cigarettes and smokeless tobacco is taking billions of dollars of sales away
			 from law-abiding retailers throughout the United States;
				(7)with rising State and local tobacco tax
			 rates, the incentives for the illegal sale of cigarettes and smokeless tobacco
			 have increased;
				(8)the number of active tobacco investigations
			 being conducted by the Bureau of Alcohol, Tobacco, Firearms, and Explosives
			 rose to 452 in 2005;
				(9)the number of Internet vendors in the
			 United States and in foreign countries that sell cigarettes and smokeless
			 tobacco to buyers in the United States increased from only about 40 in 2000 to
			 more than 500 in 2005; and
				(10)the intrastate sale of illegal cigarettes
			 and smokeless tobacco over the Internet has a substantial effect on interstate
			 commerce.
				(c)PurposesIt is the purpose of this Act to—
				(1)require Internet and other remote sellers
			 of cigarettes and smokeless tobacco to comply with the same laws that apply to
			 law-abiding tobacco retailers;
				(2)create strong disincentives to illegal
			 smuggling of tobacco products;
				(3)provide government enforcement officials
			 with more effective enforcement tools to combat tobacco smuggling;
				(4)make it more difficult for cigarette and
			 smokeless tobacco traffickers to engage in and profit from their illegal
			 activities;
				(5)increase collections of Federal, State, and
			 local excise taxes on cigarettes and smokeless tobacco; and
				(6)prevent and reduce youth access to
			 inexpensive cigarettes and smokeless tobacco through illegal Internet or
			 contraband sales.
				2.Collection of State cigarette and smokeless
			 tobacco taxes
			(a)DefinitionsThe Act of October 19, 1949 (15 U.S.C. 375 et
			 seq.; commonly referred to as the Jenkins Act)
			 (referred to in this Act as the Jenkins Act), is amended by
			 striking the first section and inserting the following:
				
					1.DefinitionsAs used in this Act, the following
				definitions apply:
						(1)Attorney
				generalThe term Attorney General means the
				Attorney General of the United States.
						(2)Attorney GeneralThe term attorney general,
				with respect to a State, means the attorney general or other chief law
				enforcement officer of the State.
						(3)Cigarette
							(A)In generalFor purposes of this Act, the term
				cigarette shall—
								(i)have the same meaning given that term in
				section
				2341 of title 18, United States Code; and
								(ii)include roll-your-own
				tobacco (as that term is defined in
				section
				5702 of the Internal Revenue Code of 1986).
								(B)ExceptionFor purposes of this Act, the term
				cigarette does not include a cigar, as that term is
				defined in section
				5702 of the Internal Revenue Code of 1986.
							(4)Common
				carrierThe term common
				carrier means any person (other than a local messenger service or the
				United States Postal Service) that holds itself out to the general public as a
				provider for hire of the transportation by water, land, or air of merchandise,
				whether or not the person actually operates the vessel, vehicle, or aircraft by
				which the transportation is provided, between a port or place and a port or
				place in the United States.
						(5)ConsumerThe term consumer means any
				person that purchases cigarettes or smokeless tobacco, but does not include any
				person lawfully operating as a manufacturer, distributor, wholesaler, or
				retailer of cigarettes or smokeless tobacco.
						(6)Delivery saleThe term delivery sale means
				any sale of cigarettes or smokeless tobacco to a consumer if—
							(A)the consumer submits the order for such
				sale by means of a telephone or other method of voice transmission, the mails,
				or the Internet or other online service, or the seller is otherwise not in the
				physical presence of the buyer when the request for purchase or order is made;
				or
							(B)the cigarettes or smokeless tobacco are
				delivered to the buyer by common carrier, private delivery service, or other
				method of remote delivery, or the seller is not in the physical presence of the
				buyer when the buyer obtains possession of the cigarettes or smokeless
				tobacco.
							(7)Delivery sellerThe term delivery seller means
				a person who makes a delivery sale.
						(8)Indian
				countryThe term
				Indian country means—
							(A)Indian country as
				defined in section
				1151 of title 18, United States Code, except that within the
				State of Alaska that term applies only to the Metlakatla Indian Community,
				Annette Island Reserve; and
							(B)any other land held by the United States in
				trust or restricted status for one or more Indian tribes.
							(9)Indian tribeThe term Indian tribe,
				tribe, or tribal refers to an Indian tribe as defined
				in section 4(e) of the Indian Self-Determination
				and Education Assistance Act (25 U.S.C. 450b(e)) or as listed
				pursuant to section 104 of the Federally Recognized Indian Tribe List Act of
				1994 (25 U.S.C.
				479a–1).
						(10)Interstate commerceThe term interstate commerce
				means commerce between a State and any place outside the State, commerce
				between a State and any Indian country in the State, or commerce between points
				in the same State but through any place outside the State or through any Indian
				country.
						(11)Into a state,
				place, or localityA sale, shipment, or transfer of cigarettes or
				smokeless tobacco that is made in interstate commerce, as defined herein, shall
				be deemed to have been made into the State, place, or locality in which such
				cigarettes or smokeless tobacco are delivered.
						(12)PersonThe term person means an
				individual, corporation, company, association, firm, partnership, society,
				State government, local government, Indian tribal government, governmental
				organization of such government, or joint stock company.
						(13)StateThe term State means each of
				the several States of the United States, the District of Columbia, the
				Commonwealth of Puerto Rico, or any territory or possession of the United
				States.
						(14)Smokeless tobaccoThe term smokeless tobacco
				means any finely cut, ground, powdered, or leaf tobacco, or other product
				containing tobacco, that is intended to be placed in the oral or nasal cavity
				or otherwise consumed without being combusted.
						(15)Tobacco tax administratorThe term tobacco tax
				administrator means the State, local, or tribal official duly authorized
				to collect the tobacco tax or administer the tax law of a State, locality, or
				tribe, respectively.
						(16)Tribal
				enterpriseThe term
				tribal enterprise means any business enterprise, incorporated or
				unincorporated under Federal or tribal law, of an Indian tribe or group of
				Indian tribe.
						(17)UseThe term use, in addition to
				its ordinary meaning, means the consumption, storage, handling, or disposal of
				cigarettes or smokeless
				tobacco.
						.
			(b)Reports to State tobacco tax
			 administratorsSection 2 of
			 the Jenkins Act (15
			 U.S.C. 376) is amended—
				(1)by striking cigarettes each
			 place it appears and inserting cigarettes or smokeless
			 tobacco;
				(2)in subsection (a)—
					(A)in the matter preceding paragraph
			 (1)—
						(i)by inserting Contents.— after
			 (a);
						(ii)by striking or transfers and
			 inserting , transfers, or ships;
						(iii)by inserting , locality, or Indian
			 country of an Indian tribe after a State;
						(iv)by striking to other than a
			 distributor licensed by or located in such State,; and
						(v)by striking or transfer and
			 shipment and inserting , transfer, or shipment;
						(B)in paragraph (1)—
						(i)by striking with the tobacco tax
			 administrator of the State and inserting with the Attorney
			 General and with the tobacco tax administrators of the State and place;
			 and
						(ii)by striking ; and and
			 inserting the following: , as well as telephone numbers for each place
			 of business, a principal electronic mail address, any website addresses, and
			 the name, address, and telephone number of an agent in the State authorized to
			 accept service on behalf of such person;;
						(C)in paragraph (2), by striking and
			 the quantity thereof. and inserting the quantity thereof, and
			 the name, address, and phone number of the person delivering the shipment to
			 the recipient on behalf of the delivery seller, with all invoice or memoranda
			 information relating to specific customers to be organized by city or town and
			 by zip code; and; and
					(D)by adding at the end the following:
						
							(3)with respect to each memorandum or invoice
				filed with a State under paragraph (2), also file copies of such memorandum or
				invoice with the tobacco tax administrators and chief law enforcement officers
				of the local governments and Indian tribes operating within the borders of the
				State that apply their own local or tribal taxes on cigarettes or smokeless
				tobacco.
							;
					(3)in subsection (b)—
					(A)by inserting Presumptive Evidence.—
			 after (b);
					(B)by striking (1) that and
			 inserting that; and
					(C)by striking , and (2) and
			 all that follows and inserting a period; and
					(4)by adding at the end the following:
					
						(c)Use of informationA tobacco tax administrator or chief law
				enforcement officer who receives a memorandum or invoice under paragraph (2) or
				(3) of subsection (a) shall use such memorandum or invoice solely for the
				purposes of the enforcement of this Act and the collection of any taxes owed on
				related sales of cigarettes and smokeless tobacco, and shall keep confidential
				any personal information in such memorandum or invoice except as required for
				such
				purposes.
						.
				(c)Requirements for delivery
			 salesThe Jenkins Act is
			 amended by inserting after section 2 the following:
				
					2A.Delivery sales
						(a)In generalWith respect to delivery sales into a
				specific State and place, each delivery seller shall comply with—
							(1)the shipping requirements set forth in
				subsection (b);
							(2)the recordkeeping requirements set forth in
				subsection (c);
							(3)all State, local, tribal, and other laws
				generally applicable to sales of cigarettes or smokeless tobacco as if such
				delivery sales occurred entirely within the specific State and place, including
				laws imposing—
								(A)excise taxes;
								(B)licensing and tax-stamping
				requirements;
								(C)restrictions on sales to minors; and
								(D)other payment obligations or legal
				requirements relating to the sale, distribution, or delivery of cigarettes or
				smokeless tobacco; and
								(4)the tax collection requirements set forth
				in subsection (d).
							(b)Shipping and packaging
							(1)Required statementFor any shipping package containing
				cigarettes or smokeless tobacco, the delivery seller shall include on the bill
				of lading, if any, and on the outside of the shipping package, on the same
				surface as the delivery address, a clear and conspicuous statement providing as
				follows: CIGARETTES/SMOKELESS TOBACCO: FEDERAL LAW REQUIRES THE PAYMENT
				OF ALL APPLICABLE EXCISE TAXES, AND COMPLIANCE WITH APPLICABLE LICENSING AND
				TAX–STAMPING OBLIGATIONS.
							(2)Failure to labelAny shipping package described in paragraph
				(1) that is not labeled in accordance with that paragraph shall be treated as
				nondeliverable matter by a common carrier or other delivery service, if the
				common carrier or other delivery service knows or should know the package
				contains cigarettes or smokeless tobacco. If a common carrier or other delivery
				service believes a package is being submitted for delivery in violation of
				paragraph (1), it may require the person submitting the package for delivery to
				establish that it is not being sent in violation of paragraph (1) before
				accepting the package for delivery. Nothing in this paragraph shall require the
				common carrier or other delivery service to open any package to determine its
				contents.
							(3)Weight restrictionA delivery seller shall not sell, offer for
				sale, deliver, or cause to be delivered in any single sale or single delivery
				any cigarettes or smokeless tobacco weighing more than 10 pounds.
							(4)Age verification
								(A)In generalA delivery seller who mails or ships
				tobacco products—
									(i)shall not sell, deliver, or cause to be
				delivered any tobacco products to a person under the minimum age required for
				the legal sale or purchase of tobacco products, as determined by the applicable
				law at the place of delivery;
									(ii)shall use a method of mailing or shipping
				that requires—
										(I)the purchaser placing the delivery sale
				order, or an adult who is at least the minimum age required for the legal sale
				or purchase of tobacco products, as determined by the applicable law at the
				place of delivery, to sign to accept delivery of the shipping container at the
				delivery address; and
										(II)the person who signs to accept delivery of
				the shipping container to provide proof, in the form of a valid,
				government-issued identification bearing a photograph of the individual, that
				the person is at least the minimum age required for the legal sale or purchase
				of tobacco products, as determined by the applicable law at the place of
				delivery; and
										(iii)shall not accept a delivery sale order from
				a person without—
										(I)obtaining the full name, birth date, and
				residential address of that person; and
										(II)verifying the information provided in
				subclause (I), through the use of a commercially available database or
				aggregate of databases, consisting primarily of data from government sources,
				that are regularly used by government and businesses for the purpose of age and
				identity verification and authentication, to ensure that the purchaser is at
				least the minimum age required for the legal sale or purchase of tobacco
				products, as determined by the applicable law at the place of delivery.
										(B)LimitationNo database being used for age and identity
				verification under subparagraph (A)(iii) shall be in the possession or under
				the control of the delivery seller, or be subject to any changes or
				supplementation by the delivery seller.
								(c)Records
							(1)In generalEach delivery seller shall keep a record of
				any delivery sale, including all of the information described in section
				2(a)(2), organized by the State, and within such State, by the city or town and
				by zip code, into which such delivery sale is so made.
							(2)Record retentionRecords of a delivery sale shall be kept as
				described in paragraph (1) in the year in which the delivery sale is made and
				for the next 4 years.
							(3)Access for officialsRecords kept under paragraph (1) shall be
				made available to tobacco tax administrators of the States, to local
				governments and Indian tribes that apply their own local or tribal taxes on
				cigarettes or smokeless tobacco, to the attorneys general of the States, to the
				chief law enforcement officers of such local governments and Indian tribes, and
				to the Attorney General in order to ensure the compliance of persons making
				delivery sales with the requirements of this Act.
							(d)Delivery
							(1)In generalExcept as provided in paragraph (2), no
				delivery seller may sell or deliver to any consumer, or tender to any common
				carrier or other delivery service, any cigarettes or smokeless tobacco pursuant
				to a delivery sale unless, in advance of the sale, delivery, or tender—
								(A)any cigarette or smokeless tobacco excise
				tax that is imposed by the State in which the cigarettes or smokeless tobacco
				are to be delivered has been paid to the State;
								(B)any cigarette or smokeless tobacco excise
				tax that is imposed by the local government of the place in which the
				cigarettes or smokeless tobacco are to be delivered has been paid to the local
				government; and
								(C)any required stamps or other indicia that
				such excise tax has been paid are properly affixed or applied to the cigarettes
				or smokeless tobacco.
								(2)ExceptionParagraph (1) does not apply to a delivery
				sale of smokeless tobacco if the law of the State or local government of the
				place where the smokeless tobacco is to be delivered requires or otherwise
				provides that delivery sellers collect the excise tax from the consumer and
				remit the excise tax to the State or local government, and the delivery seller
				complies with the requirement.
							(e)List of unregistered or noncompliant
				delivery sellers
							(1)In general
								(A)Initial listNot later than 90 days after this
				subsection goes into effect under the Prevent
				All Cigarette Trafficking Act of 2009, the Attorney General shall
				compile a list of delivery sellers of cigarettes or smokeless tobacco that have
				not registered with the Attorney General pursuant to section 2(a), or that are
				otherwise not in compliance with this Act, and—
									(i)distribute the list to—
										(I)the attorney general and tax administrator
				of every State;
										(II)common carriers and other persons that
				deliver small packages to consumers in interstate commerce, including the
				United States Postal Service; and
										(III)any other persons who the Attorney General
				believes can promote the effective enforcement of this Act; and
										(ii)publicize and make the list available to
				any other person engaged in the business of interstate deliveries or who
				delivers cigarettes or smokeless tobacco in or into any State.
									(B)List contentsTo the extent known, the Attorney General
				shall include, for each delivery seller on the list described in subparagraph
				(A)—
									(i)all names the delivery seller uses or has
				used in the transaction of its business or on packages delivered to
				customers;
									(ii)all addresses from which the delivery
				seller does or has done business, or ships or has shipped cigarettes or
				smokeless tobacco;
									(iii)the website addresses, primary e-mail
				address, and phone number of the delivery seller; and
									(iv)any other information that the Attorney
				General determines would facilitate compliance with this subsection by
				recipients of the list.
									(C)UpdatingThe Attorney General shall update and
				distribute the list at least once every 4 months, and may distribute the list
				and any updates by regular mail, electronic mail, or any other reasonable
				means, or by providing recipients with access to the list through a nonpublic
				website that the Attorney General regularly updates.
								(D)State, local, or Tribal
				additionsThe Attorney
				General shall include in the list under subparagraph (A) any noncomplying
				delivery sellers identified by any State, local, or tribal government under
				paragraph (5), and shall distribute the list to the attorney general or chief
				law enforcement official and the tax administrator of any government submitting
				any such information, and to any common carriers or other persons who deliver
				small packages to consumers identified by any government pursuant to paragraph
				(5).
								(E)Accuracy and
				completeness of list of noncomplying delivery sellersIn preparing and revising the list required
				by subparagraph (A), the Attorney General shall—
									(i)use reasonable
				procedures to ensure maximum possible accuracy and completeness of the records
				and information relied on for the purpose of determining that such delivery
				seller is noncomplying;
									(ii)not later than 14 days prior to including
				any delivery seller on such list, make a reasonable attempt to send notice to
				the delivery seller by letter, electronic mail, or other means that the
				delivery seller is being placed on such list, with that notice citing the
				relevant provisions of this Act and the specific reasons for being placed on
				such list;
									(iii)provide an opportunity to such delivery
				seller to challenge placement on such list;
									(iv)investigate each
				such challenge by contacting the relevant Federal, State, tribal, and local law
				enforcement officials, and provide the specific findings and results of such
				investigation to such delivery seller not later than 30 days after the
				challenge is made; and
									(v)upon finding that any placement is
				inaccurate, incomplete, or cannot be verified, promptly delete such delivery
				seller from the list as appropriate and notify each appropriate Federal, State,
				tribal, and local authority of such finding.
									(F)ConfidentialityThe list distributed pursuant to
				subparagraph (A) shall be confidential, and any person receiving the list shall
				maintain the confidentiality of the list but may deliver the list, for
				enforcement purposes, to any government official or to any common carrier or
				other person that delivers tobacco products or small packages to consumers.
				Nothing in this section shall prohibit a common carrier, the United States
				Postal Service, or any other person receiving the list from discussing with a
				listed delivery seller the delivery seller’s inclusion on the list and the
				resulting effects on any services requested by such listed delivery
				seller.
								(2)Prohibition on delivery
								(A)In generalCommencing on the date that is 60 days
				after the date of the initial distribution or availability of the list under
				paragraph (1)(A), no person who receives the list under paragraph (1), and no
				person who delivers cigarettes or smokeless tobacco to consumers, shall
				knowingly complete, cause to be completed, or complete its portion of a
				delivery of any package for any person whose name and address are on the list,
				unless—
									(i)the person making the delivery knows or
				believes in good faith that the item does not include cigarettes or smokeless
				tobacco;
									(ii)the delivery is made to a person lawfully
				engaged in the business of manufacturing, distributing, or selling cigarettes
				or smokeless tobacco; or
									(iii)the package being delivered weighs more
				than 100 pounds and the person making the delivery does not know or have
				reasonable cause to believe that the package contains cigarettes or smokeless
				tobacco.
									(B)Implementation of updatesCommencing on the date that is 30 days
				after the date of the distribution or availability of any updates or
				corrections to the list under paragraph (1), all recipients and all common
				carriers or other persons that deliver cigarettes or smokeless tobacco to
				consumers shall be subject to subparagraph (A) in regard to such corrections or
				updates.
								(C)ExemptionsSubparagraphs (A) and (B), subsection
				(b)(2), and any other requirements or restrictions placed directly on common
				carriers elsewhere in this subsection, shall not apply to a common carrier that
				is subject to a settlement agreement relating to tobacco product deliveries to
				consumers or, if any such settlement agreement to which the common carrier was
				a party is terminated or otherwise becomes inactive, is administering and
				enforcing, on a nationwide basis, policies and practices that are at least as
				stringent as any such agreement. For the purposes of this section,
				settlement agreement shall be defined to include the Assurance
				of Discontinuance entered into by the Attorney General of New York and DHL
				Holdings USA, Inc. and DHL Express (USA), Inc. on or about July 1, 2005, the
				Assurance of Discontinuance entered into by the Attorney General of New York
				and United Parcel Service, Inc. on or about October 21, 2005, and the Assurance
				of Compliance entered into by the Attorney General of New York and Federal
				Express Corporation and FedEx Ground Package Systems, Inc. on or about February
				3, 2006, so long as each is honored nationwide to block illegal deliveries of
				cigarettes or smokeless tobacco to consumers, and also includes any other
				active agreement between a common carrier and the States that operates
				nationwide to ensure that no deliveries of cigarettes and smokeless tobacco
				shall be made to consumers for illegally operating Internet or mail-order
				sellers and that any such deliveries to consumers shall not be made to minors
				or without payment to the States and localities where the consumers are located
				of all taxes on the tobacco products.
								(3)Shipments from persons on list
								(A)In generalIn the event that a common carrier or other
				delivery service delays or interrupts the delivery of a package it has in its
				possession because it determines or has reason to believe that the person
				ordering the delivery is on a list distributed under paragraph (1), and that
				clauses (i), (ii), and (iii) of paragraph (2)(a) do not apply—
									(i)the person ordering the delivery shall be
				obligated to pay—
										(I)the common carrier or other delivery
				service as if the delivery of the package had been timely completed; and
										(II)if the package is not deliverable, any
				reasonable additional fee or charge levied by the common carrier or other
				delivery service to cover its extra costs and inconvenience and to serve as a
				disincentive against such noncomplying delivery orders; and
										(ii)if the package is determined not to be
				deliverable, the common carrier or other delivery service shall offer to
				provide the package and its contents to a Federal, State, or local law
				enforcement agency.
									(B)RecordsA common carrier or other delivery service
				shall maintain, for a period of 5 years, any records kept in the ordinary
				course of business relating to any deliveries interrupted pursuant to this
				paragraph and provide that information, upon request, to the Attorney General
				or to the attorney general or chief law enforcement official or tax
				administrator of any State, local, or tribal government.
								(C)ConfidentialityAny person receiving records under
				subparagraph (B) shall use such records solely for the purposes of the
				enforcement of this Act and the collection of any taxes owed on related sales
				of cigarettes and smokeless tobacco, and shall keep confidential any personal
				information in such records not otherwise required for such purposes.
								(4)Preemption
								(A)In generalNo State, local, or tribal government, nor
				any political authority of 2 or more State, local, or tribal governments, may
				enact or enforce any law or regulation relating to delivery sales that
				restricts deliveries of cigarettes or smokeless tobacco to consumers by common
				carriers or other delivery services on behalf of delivery sellers by—
									(i)requiring that the common carrier or other
				delivery service verify the age or identity of the consumer accepting the
				delivery by requiring the person who signs to accept delivery of the shipping
				container to provide proof, in the form of a valid, government-issued
				identification bearing a photograph of the individual, that such person is at
				least the minimum age required for the legal sale or purchase of tobacco
				products, as determined by either State or local law at the place of
				delivery;
									(ii)requiring that the common carrier or other
				delivery service obtain a signature from the consumer accepting the
				delivery;
									(iii)requiring that the common carrier or other
				delivery service verify that all applicable taxes have been paid;
									(iv)requiring that packages delivered by the
				common carrier or other delivery service contain any particular labels, notice,
				or markings; or
									(v)prohibiting common carriers or other
				delivery services from making deliveries on the basis of whether the delivery
				seller is or is not identified on any list of delivery sellers maintained and
				distributed by any entity other than the Federal Government.
									(B)Relationship to
				other lawsExcept as provided in subparagraph (C), nothing in
				this paragraph shall be construed to nullify, expand, restrict, or otherwise
				amend or modify—
									(i)section
				14501(c)(1) or 41713(b)(4) of title 49, United States Code;
									(ii)any other
				restrictions in Federal law on the ability of State, local, or tribal
				governments to regulate common carriers; or
									(iii)any provision of
				State, local, or tribal law regulating common carriers that is described in
				section 14501(c)(2) or
				41713(b)(4)(B) of title 49 of the
				United States Code.
									(C)State laws
				prohibiting delivery salesNothing in the Prevent All Cigarette
				Trafficking Act of 2009, the amendments made by that Act, or in any other
				Federal statute shall be construed to preempt, supersede, or otherwise limit or
				restrict State laws prohibiting the delivery sale, or the shipment or delivery
				pursuant to a delivery sale, of cigarettes or other tobacco products to
				individual consumers or personal residences except that no State may enforce
				against a common carrier a law prohibiting the delivery of cigarettes or other
				tobacco products to individual consumers or personal residences without proof
				that the common carrier is not exempt under paragraph (2)(C) of this
				subsection.
								(5)State, local, and tribal additions
								(A)In generalAny State, local, or tribal government
				shall provide the Attorney General with—
									(i)all known names, addresses, website
				addresses, and other primary contact information of any delivery seller that
				offers for sale or makes sales of cigarettes or smokeless tobacco in or into
				the State, locality, or tribal land involved, but has failed to register with
				or make reports to the respective tax administrator as required by this Act, or
				that has been found in a legal proceeding to have otherwise failed to comply
				with this Act; and
									(ii)a list of common carriers and other persons
				who make deliveries of cigarettes or smokeless tobacco in or into the State,
				locality, or tribal land.
									(B)UpdatesAny government providing a list to the
				Attorney General under subparagraph (A) shall also provide updates and
				corrections every 4 months until such time as such government notifies the
				Attorney General in writing that such government no longer desires to submit
				such information to supplement the list maintained and distributed by the
				Attorney General under paragraph (1).
								(C)Removal after withdrawalUpon receiving written notice that a
				government no longer desires to submit information under subparagraph (A), the
				Attorney General shall remove from the list compiled under paragraph (1) any
				persons that are on the list solely because of such government’s prior
				submissions of its list of noncomplying delivery sellers of cigarettes or
				smokeless tobacco or its subsequent updates and corrections.
								(6)Deadline to incorporate
				additionsThe Attorney
				General shall—
								(A)include any delivery seller identified and
				submitted by a State, local, or tribal government under paragraph (5) in any
				list or update that is distributed or made available under paragraph (1) on or
				after the date that is 30 days after the date on which the information is
				received by the Attorney General; and
								(B)distribute any such list or update to any
				common carrier or other person who makes deliveries of cigarettes or smokeless
				tobacco that has been identified and submitted by a government pursuant to
				paragraph (5).
								(7)Notice to delivery sellersNot later than 14 days prior to including
				any delivery seller on the initial list distributed or made available under
				paragraph (1), or on any subsequent list or update for the first time, the
				Attorney General shall make a reasonable attempt to send notice to the delivery
				seller by letter, electronic mail, or other means that the delivery seller is
				being placed on such list or update, with that notice citing the relevant
				provisions of this Act.
							(8)Limitations
								(A)In generalAny common carrier or other person making a
				delivery subject to this subsection shall not be required or otherwise
				obligated to—
									(i)determine whether any list distributed or
				made available under paragraph (1) is complete, accurate, or up-to-date;
									(ii)determine whether a person ordering a
				delivery is in compliance with this Act; or
									(iii)open or inspect, pursuant to this Act, any
				package being delivered to determine its contents.
									(B)Alternate namesAny common carrier or other person making a
				delivery subject to this subsection shall not be required to make any inquiries
				or otherwise determine whether a person ordering a delivery is a delivery
				seller on the list under paragraph (1) who is using a different name or address
				in order to evade the related delivery restrictions, but shall not knowingly
				deliver any packages to consumers for any such delivery seller who the common
				carrier or other delivery service knows is a delivery seller who is on the list
				under paragraph (1) but is using a different name or address to evade the
				delivery restrictions of paragraph (2).
								(C)PenaltiesAny common carrier or person in the
				business of delivering packages on behalf of other persons shall not be subject
				to any penalty under
				section
				14101(a) of title 49, United States Code, or any other
				provision of law for—
									(i)not making any specific delivery, or any
				deliveries at all, on behalf of any person on the list under paragraph
				(1);
									(ii)refusing, as a matter of regular practice
				and procedure, to make any deliveries, or any deliveries in certain States, of
				any cigarettes or smokeless tobacco for any person or for any person not in the
				business of manufacturing, distributing, or selling cigarettes or smokeless
				tobacco; or
									(iii)delaying or not making a delivery for any
				person because of reasonable efforts to comply with this Act.
									(D)Other limitsSection 2 and subsections (a), (b), (c),
				and (d) of this section shall not be interpreted to impose any
				responsibilities, requirements, or liability on common carriers.
								(f)PresumptionFor purposes of this Act, a delivery sale
				shall be deemed to have occurred in the State and place where the buyer obtains
				personal possession of the cigarettes or smokeless tobacco, and a delivery
				pursuant to a delivery sale is deemed to have been initiated or ordered by the
				delivery
				seller.
						.
			(d)PenaltiesThe Jenkins Act is amended by striking
			 section 3 and inserting the following:
				
					3.Penalties
						(a)Criminal penalties
							(1)In generalExcept as provided in paragraph (2),
				whoever knowingly violates any provision of this Act shall be guilty of a
				felony and shall be imprisoned not more than 3 years, fined under title 18,
				United States Code, or both.
							(2)Exceptions
								(A)GovernmentsParagraph (1) shall not apply to a State,
				local, or tribal government.
								(B)Delivery violationsA common carrier or independent delivery
				service, or employee of a common carrier or independent delivery service, shall
				be subject to criminal penalties under paragraph (1) for a violation of section
				2A(e) only if the violation is committed knowingly—
									(i)as consideration for the receipt of, or as
				consideration for a promise or agreement to pay, anything of pecuniary value;
				or
									(ii)for the purpose of assisting a delivery
				seller to violate, or otherwise evading compliance with, section 2A.
									(b)Civil penalties
							(1)In generalExcept as provided in paragraph (3),
				whoever violates any provision of this Act shall be subject to a civil penalty
				in an amount not to exceed—
								(A)in the case of a delivery seller, the
				greater of—
									(i)$5,000 in the case of the first violation,
				or $10,000 for any other violation; or
									(ii)for any violation, 2 percent of the gross
				sales of cigarettes or smokeless tobacco of such person during the 1-year
				period ending on the date of the violation.
									(B)in the case of a common carrier or other
				delivery service, $2,500 in the case of a first violation, or $5,000 for any
				violation within 1 year of a prior violation.
								(2)Relation to other penaltiesA civil penalty imposed under paragraph (1)
				for a violation of this Act shall be imposed in addition to any criminal
				penalty under subsection (a) and any other damages, equitable relief, or
				injunctive relief awarded by the court, including the payment of any unpaid
				taxes to the appropriate Federal, State, local, or tribal governments.
							(3)Exceptions
								(A)Delivery violationsAn employee of a common carrier or
				independent delivery service shall be subject to civil penalties under
				paragraph (1) for a violation of section 2A(e) only if the violation is
				committed intentionally—
									(i)as consideration for the receipt of, or as
				consideration for a promise or agreement to pay, anything of pecuniary value;
				or
									(ii)for the purpose of assisting a delivery
				seller to violate, or otherwise evading compliance with, section 2A.
									(B)Other limitationsNo common carrier or independent delivery
				service shall be subject to civil penalties under paragraph (1) for a violation
				of section 2A(e) if—
									(i)the common carrier or independent delivery
				service has implemented and enforces effective policies and practices for
				complying with that section; or
									(ii)the violation consists of an employee of
				the common carrier or independent delivery service who physically receives and
				processes orders, picks up packages, processes packages, or makes deliveries,
				taking actions that are outside the scope of employment of the employee, or
				that violate the implemented and enforced policies of the common carrier or
				independent delivery service described in clause
				(i).
									.
			(e)EnforcementThe Jenkins Act is amended by striking
			 section 4 and inserting the following:
				
					4.Enforcement
						(a)In generalThe United States district courts shall
				have jurisdiction to prevent and restrain violations of this Act and to provide
				other appropriate injunctive or equitable relief, including money damages, for
				such violations.
						(b)Authority of the attorney
				generalThe Attorney General
				shall administer and enforce the provisions of this Act.
						(c)State, local, and tribal
				enforcement
							(1)In general
								(A)StandingA State, through its attorney general, or a
				local government or Indian tribe that levies a tax subject to section 2A(a)(3),
				through its chief law enforcement officer, may bring an action in a United
				States district court to prevent and restrain violations of this Act by any
				person or to obtain any other appropriate relief from any person for violations
				of this Act, including civil penalties, money damages, and injunctive or other
				equitable relief.
								(B)Sovereign immunityNothing in this Act shall be deemed to
				abrogate or constitute a waiver of any sovereign immunity of a State or local
				government or Indian tribe against any unconsented lawsuit under this Act, or
				otherwise to restrict, expand, or modify any sovereign immunity of a State or
				local government or Indian tribe.
								(2)Provision of informationA State, through its attorney general, or a
				local government or Indian tribe that levies a tax subject to section 2A(a)(3),
				through its chief law enforcement officer, may provide evidence of a violation
				of this Act by any person not subject to State, local, or tribal government
				enforcement actions for violations of this Act to the Attorney General or a
				United States attorney, who shall take appropriate actions to enforce the
				provisions of this Act.
							(3)Use of penalties collected
								(A)In generalThere is established a separate account in
				the Treasury known as the PACT Anti-Trafficking Fund.
				Notwithstanding any other provision of law and subject to subparagraph (B), an
				amount equal to 50 percent of any criminal and civil penalties collected by the
				United States Government in enforcing the provisions of this Act shall be
				transferred into the PACT Anti-Trafficking Fund and shall be available to the
				Attorney General for purposes of enforcing the provisions of this Act and other
				laws relating to contraband tobacco products.
								(B)Allocation of fundsOf the amount available to the Attorney
				General under subparagraph (A), not less than 50 percent shall be made
				available only to the agencies and offices within the Department of Justice
				that were responsible for the enforcement actions in which the penalties
				concerned were imposed or for any underlying investigations.
								(4)Nonexclusivity of remedy
								(A)In generalThe remedies available under this section
				and section 3 are in addition to any other remedies available under Federal,
				State, local, tribal, or other law.
								(B)State court proceedingsNothing in this Act shall be construed to
				expand, restrict, or otherwise modify any right of an authorized State official
				to proceed in State court, or take other enforcement actions, on the basis of
				an alleged violation of State or other law.
								(C)Tribal court proceedingsNothing in this Act shall be construed to
				expand, restrict, or otherwise modify any right of an authorized Indian tribal
				government official to proceed in tribal court, or take other enforcement
				actions, on the basis of an alleged violation of tribal law.
								(D)Local government enforcementNothing in this Act shall be construed to
				expand, restrict, or otherwise modify any right of an authorized local
				government official to proceed in State court, or take other enforcement
				actions, on the basis of an alleged violation of local or other law.
								(d)Persons dealing in tobacco
				productsAny person who holds
				a permit under section 5712 of the Internal
				Revenue Code of 1986 (regarding permitting of manufacturers and importers of
				tobacco products and export warehouse proprietors) may bring an action in an
				appropriate United States district court to prevent and restrain violations of
				this Act by any person other than a State, local, or tribal government.
						(e)Notice
							(1)Persons dealing in tobacco
				productsAny person who
				commences a civil action under subsection (d) shall inform the Attorney General
				of the action.
							(2)State, local, and tribal
				actionsIt is the sense of
				Congress that the attorney general of any State, or chief law enforcement
				officer of any locality or tribe, that commences a civil action under this
				section should inform the Attorney General of the action.
							(f)Public notice
							(1)In generalThe Attorney General shall make available
				to the public, by posting such information on the Internet and by other
				appropriate means, information regarding all enforcement actions brought by the
				United States, or reported to the Attorney General, under this section,
				including information regarding the resolution of such actions and how the
				Attorney General has responded to referrals of evidence of violations pursuant
				to subsection (c)(2).
							(2)Reports to CongressThe Attorney General shall submit to
				Congress, one year after the date of the enactment of the
				Prevent All Cigarette Trafficking Act of
				2009, at the end of each of the four succeeding 1-year periods, a
				report containing the information described in paragraph
				(1).
							.
			3. Treatment of
			 cigarettes and smokeless tobacco as nonmailable matter
			(a)In
			 generalChapter 83 of title 18,
			 United States Code, is amended by inserting after
			 section
			 1716D the following:
				
					1716E.Tobacco
				products as nonmailable
						(a)ProhibitionAll
				cigarettes and smokeless tobacco (as those terms are defined in section 1 of
				the Act of October 19, 1949, commonly referred to as the Jenkins Act) are
				nonmailable and shall not be deposited in or carried through the mails. The
				United States Postal Service shall not accept for delivery or transmit through
				the mails any package that it knows or has reasonable cause to believe contains
				any cigarettes or smokeless tobacco made nonmailable by this subsection. For
				the purposes of subsection (a) reasonable cause includes—
							(1)a statement on a
				publicly available website, or an advertisement, by any person that such person
				will mail matter which is nonmailable under this section in return for payment;
				or
							(2)the placement of
				the person on the list created under section 2A(e) of the Jenkins Act.
							(b)ExceptionsThis
				section shall not apply to the following:
							(1)CigarsCigars
				(as that term is defined in
				section
				5702(a) of the Internal Revenue Code of 1986).
							(2)Geographic
				exceptionMailings within the State of Alaska or within the State
				of Hawaii.
							(3)Business
				purposesTobacco products mailed only for business purposes
				between legally operating businesses that have all applicable State and Federal
				Government licenses or permits and are engaged in tobacco product
				manufacturing, distribution, wholesale, export, import, testing, investigation,
				or research, or for regulatory purposes between any such businesses and State
				or Federal Government regulatory agencies, pursuant to a final rule that the
				Postal Service shall issue, not later than 180 days after the date of the
				enactment of the Prevent All Cigarette
				Trafficking Act of 2009, which shall establish the standards and
				requirements that apply to all such mailings, which shall include the
				following:
								(A)The Postal Service
				shall verify that any person submitting an otherwise nonmailable tobacco
				product into the mails as authorized by this paragraph is a business or
				government agency permitted to make such mailings pursuant to this section and
				the related final rule.
								(B)The Postal Service
				shall ensure that any recipient of an otherwise nonmailable tobacco product
				sent through the mails pursuant to this paragraph is a business or government
				agency that may lawfully receive such product.
								(C)The mailings shall
				be sent through the Postal Service’s systems that provide for the tracking and
				confirmation of the delivery.
								(D)The identities of
				the business or government entity submitting the mailing containing otherwise
				nonmailable tobacco products for delivery and the business or government entity
				receiving the mailing shall be clearly set forth on the package and such
				information shall be kept in Postal Service records and made available to the
				Postal Service, the Attorney General, and to persons eligible to bring
				enforcement actions pursuant to section 3(d) of the Prevent All Cigarette
				Trafficking Act of 2009 for a period of at least three years thereafter.
								(E)The mailings shall
				be marked with a Postal Service label or marking that makes it clear to Postal
				Service employees that it is a permitted mailing of otherwise nonmailable
				tobacco products that may be delivered only to a permitted government agency or
				business and may not be delivered to any residence or individual person.
								(F)The mailing shall
				be delivered only to a verified adult employee of the recipient business or
				government agency, who shall be required to sign for the mailing.
								(4)Certain
				individualsTobacco products mailed by adult individuals for
				noncommercial purposes, including the return of a damaged or unacceptable
				tobacco product to its manufacturer, pursuant to a final rule that the Postal
				Service shall issue, not later than 180 days after the date of the enactment of
				the Prevent All Cigarette Trafficking Act of
				2009, which shall establish the standards and requirements that
				apply to all such mailings, which shall include the following:
								(A)The Postal Service
				shall verify that any person submitting an otherwise nonmailable tobacco
				product into the mails as authorized by this section is the individual
				identified on the return address label of the package and is an adult.
								(B)For a mailing to
				an individual, the Postal Service shall require the person submitting the
				otherwise nonmailable tobacco product into the mails as authorized by this
				subsection to affirm that the recipient is an adult.
								(C)The package shall
				not weigh more than 10 ounces.
								(D)The mailing shall
				be sent through the Postal Service’s systems that provide for the tracking and
				confirmation of the delivery.
								(E)No package shall
				be delivered or placed in the possession of any individual who is not a
				verified adult. For a mailing to an individual, the Postal Service shall
				deliver the package only to the verified adult recipient at the recipient
				address or transfer it for delivery to an Air/Army Postal Office (APO) or Fleet
				Postal Office (FPO) number designated in the recipient address.
								(F)No person shall
				initiate more than ten such mailings in any thirty-day period.
								(5)Exception for
				mailings for consumer testing by manufacturersSubject to
				paragraph (8), nothing in this Act shall preclude a legally operating cigarette
				manufacturer operating on its own or through its legally authorized agent from
				using the Postal Service to mail cigarettes to verified adult smokers solely
				for consumer testing purposes, provided that—
								(A)the cigarette
				manufacturer has a federal permit, in good standing, pursuant to
				section
				5713 of the Internal Revenue Code of 1986;
								(B)any package of
				cigarettes mailed pursuant to this paragraph shall contain no more than 12
				packs of cigarettes (240 cigarettes);
								(C)no individual
				shall receive more than 1 package of cigarettes per manufacturer pursuant to
				this paragraph in any 30-day period;
								(D)all taxes on the
				cigarettes levied by the State and locality of delivery have been paid to the
				State and locality prior to delivery, and tax stamps or other tax-payment
				indicia have been affixed to the cigarettes as required by law;
								(E)(i)the recipient has not
				made any payments of any kind in exchange for receiving the cigarettes;
									(ii)the recipient is paid a fee by the
				manufacturer or manufacturer’s agent for participation in consumer product
				tests; and
									(iii)the recipient, in connection with
				the tests, evaluates the cigarettes and provides feedback to the manufacturer
				or agent;
									(F)the mailing is
				made pursuant to a final rule that the Postal Service shall issue, not later
				than 180 days after the date of the enactment of the
				Prevent All Cigarette Trafficking Act of
				2009, which shall establish standards and requirements that apply
				to all such mailings, which shall include the following:
									(i)The Postal Service
				shall verify that any person submitting a tobacco product into the mails
				pursuant to this paragraph is a manufacturer permitted to make such mailings
				pursuant to this paragraph, or an agent legally authorized by the manufacturer
				to submit the tobacco product into the mails on the manufacturer’s
				behalf.
									(ii)The Postal
				Service shall require the manufacturer submitting the cigarettes into the mails
				pursuant to this paragraph to affirm that the manufacturer or its legally
				authorized agent has verified that the recipient is an adult established smoker
				who has not made any payment for the cigarettes, has formally stated in writing
				that he or she wishes to receive such mailings, and has not withdrawn that
				agreement despite being offered the opportunity to do so by the manufacturer or
				its legally authorized agent at least once in every 3-month period.
									(iii)The Postal
				Service shall require the manufacturer or its legally authorized agent
				submitting the cigarettes into the mails pursuant to this paragraph to affirm
				that the package contains no more than 12 packs of cigarettes (240 cigarettes)
				on which all taxes levied on the cigarettes by the State and locality of
				delivery have been paid and all related State tax stamps or other tax-payment
				indicia have been applied.
									(iv)The mailings
				shall be sent through the Postal Service’s systems that provide for the
				tracking and confirmation of the delivery and all related records shall be kept
				in Postal Service records and made available to persons enforcing this section
				for a period of at least 3 years thereafter.
									(v)The mailing shall
				be marked with a Postal Service label or marking that makes it clear to Postal
				Service employees that it is a permitted mailing of otherwise nonmailable
				tobacco products that may be delivered only to the named recipient after
				verifying that the recipient is an adult.
									(vi)The Postal
				Service shall deliver the mailing only to the named recipient and only after
				verifying that the recipient is an adult.
									(6)Definition of
				consumer testingFor purposes of this Act, the term
				consumer testing means testing limited to formal data collection
				and analysis for the specific purpose of evaluating the product for quality
				assurance and benchmarking purposes of cigarette brands or sub-brands among
				existing adult smokers.
							(7)Definition of
				adultFor purposes of
				paragraph (5), the term adult means an individual of at least 21
				years of age. For purposes of paragraphs (3) and (4), the term
				adult means an individual of at least the minimum age required
				for the legal sale or purchase of tobacco products as determined by applicable
				law at the place the individual is located.
							(8)LimitationsParagraph
				(5) shall not—
								(A)permit a mailing
				of cigarettes to an individual located in any State that prohibits the delivery
				or shipment of cigarettes to individuals in the State, or preempt, limit, or
				otherwise affect any related State laws; or
								(B)permit a
				manufacturer, directly or through a legally authorized agent, to mail
				cigarettes in any calendar years in a cumulative amount greater than one
				percent of its total cigarette sales in the United States in the previous
				calendar year.
								(9)United states
				government agenciesAgencies of the United States Government
				involved in the consumer testing of tobacco products solely for public health
				purposes may make mailings pursuant to the same requirements, restrictions, and
				Postal Service rules and procedures that apply to consumer testing mailings of
				cigarettes by manufacturers under paragraph (5), except that no such agency
				shall be required to pay the recipients for participating in the consumer
				testing.
							(c)Seizure and
				forfeitureAny cigarettes or smokeless tobacco made nonmailable
				by this subsection that are deposited in the mails shall be subject to seizure
				and forfeiture, pursuant to the procedures set forth in chapter 46 of this
				title. Any tobacco products so seized and forfeited shall either be destroyed
				or retained by Government officials for the detection or prosecution of crimes
				or related investigations and then destroyed.
						(d)Additional
				penaltiesIn addition to any other fines and penalties imposed by
				this Act for violations of this section, any person violating this section
				shall be subject to an additional civil penalty in the amount of 10 times the
				retail value of the nonmailable cigarettes or smokeless tobacco, including all
				Federal, State, and local taxes.
						(e)Criminal
				penaltyWhoever knowingly deposits for mailing or delivery, or
				knowingly causes to be delivered by mail, according to the direction thereon,
				or at any place at which it is directed to be delivered by the person to whom
				it is addressed, anything that this section declares to be nonmailable matter
				shall be fined under this title, imprisoned not more than 1 year, or
				both.
						(f)DefinitionAs
				used in this section, the term State has the meaning given that
				term in section 1716(k).
						(g)Use of
				penaltiesThere is established a separate account in the Treasury
				of the United States, to be known as the PACT Postal Service
				Fund. Notwithstanding any other provision of law, an amount equal to 50
				percent of any criminal and civil fines or monetary penalties collected by the
				United States Government in enforcing the provisions of this subsection shall
				be transferred into the PACT Postal Service Fund and shall be available to the
				Postmaster General for the purpose of enforcing the provisions of this
				subsection.
						(h)Coordination of
				effortsIn the enforcement of this section, the Postal Service
				shall cooperate and coordinate its efforts with related enforcement activities
				of any other Federal agency or of any State, local, or tribal government,
				whenever
				appropriate.
						.
			(b)Actions by
			 state, local or tribal governments relating to certain tobacco
			 products
				(1)A
			 State, through its attorney general, or a local government or Indian tribe that
			 levies an excise tax on tobacco products, through its chief law enforcement
			 officer, may in a civil action in a United States district court obtain
			 appropriate relief with respect to a violation of
			 section
			 1716E of title 18, United States Code. Appropriate relief
			 includes injunctive and equitable relief and damages equal to the amount of
			 unpaid taxes on tobacco products mailed in violation of that section to
			 addressees in that State.
				(2)Nothing in this
			 section shall be deemed to abrogate or constitute a waiver of any sovereign
			 immunity of a State or local government or Indian tribe against any unconsented
			 lawsuit under paragraph (1), or otherwise to restrict, expand, or modify any
			 sovereign immunity of a State or local government or Indian tribe.
				(3)Nothing in this section shall be construed
			 to prohibit an authorized State official from proceeding in State court on the
			 basis of an alleged violation of any general civil or criminal statute of such
			 State.
				(4)A
			 State, through its attorney general, or a local government or Indian tribe that
			 levies an excise tax on tobacco products, through its chief law enforcement
			 officer, may provide evidence of a violation of paragraph (1) for commercial
			 purposes by any person not subject to State, local, or tribal government
			 enforcement actions for violations of paragraph (1) to the Attorney General,
			 who shall take appropriate actions to enforce the provisions of this
			 subsection.
				(5)The remedies
			 available under this subsection are in addition to any other remedies available
			 under Federal, State, local, tribal, or other law. Nothing in this subsection
			 shall be construed to expand, restrict, or otherwise modify any right of an
			 authorized State, local, or tribal government official to proceed in a State,
			 tribal, or other appropriate court, or take other enforcement actions, on the
			 basis of an alleged violation of State, local, tribal, or other law.
				(c)Clerical
			 amendmentThe table of sections at the beginning of
			 chapter 83 of title 18 is
			 amended by adding after the item relating to section 1716D the following new
			 item:
				
					
						1716E. Tobacco products as
				nonmailable.
					
					.
			4.Compliance with Model Statute or Qualifying
			 Statute
			(a)In generalA Tobacco Product Manufacturer or importer
			 may not sell in, deliver to, or place for delivery sale, or cause to be sold
			 in, delivered to, or placed for delivery sale in a State that is a party to the
			 Master Settlement Agreement, any cigarette manufactured by a Tobacco Product
			 Manufacturer that is not in full compliance with the terms of the Model Statute
			 or Qualifying Statute enacted by such State requiring funds to be placed into a
			 qualified escrow account under specified conditions, and with any regulations
			 promulgated pursuant to such statute.
			(b)Jurisdiction To prevent and restrain
			 violations
				(1)In generalThe United States district courts shall
			 have jurisdiction to prevent and restrain violations of subsection (a) in
			 accordance with this subsection.
				(2)Initiation of actionA State, through its attorney general, may
			 bring an action in an appropriate United States district court to prevent and
			 restrain violations of subsection (a) by any person.
				(3)Attorney feesIn any action under paragraph (2), a State,
			 through its attorney general, shall be entitled to reasonable attorney fees
			 from a person found to have knowingly violated subsection (a).
				(4)Nonexclusivity of remediesThe remedy available under paragraph (2) is
			 in addition to any other remedies available under Federal, State, or other law.
			 No provision of this Act or any other Federal law shall be held or construed to
			 prohibit or preempt the Master Settlement Agreement, the Model Statute (as
			 defined in the Master Settlement Agreement), any legislation amending or
			 complementary to the Model Statute in effect as of June 1, 2006, or any
			 legislation substantially similar to such existing, amending, or complementary
			 legislation hereinafter enacted.
				(5)Other enforcement actionsNothing in this subsection shall be
			 construed to prohibit an authorized State official from proceeding in State
			 court or taking other enforcement actions on the basis of an alleged violation
			 of State or other law.
				(6)Authority of the attorney
			 generalThe Attorney General
			 may bring an action in an appropriate United States district court to prevent
			 and restrain violations of subsection (a) by any person.
				(c)DefinitionsIn this section the following definitions
			 apply:
				(1)Delivery saleThe term delivery sale means
			 any sale of cigarettes or smokeless tobacco to a consumer if—
					(A)the consumer submits the order for such
			 sale by means of a telephone or other method of voice transmission, the mails,
			 or the Internet or other online service, or the seller is otherwise not in the
			 physical presence of the buyer when the request for purchase or order is made;
			 or
					(B)the cigarettes or smokeless tobacco are
			 delivered to the buyer by common carrier, private delivery service, or other
			 method of remote delivery, or the seller is not in the physical presence of the
			 buyer when the buyer obtains possession of the cigarettes or smokeless
			 tobacco.
					(2)ImporterThe term importer means each
			 of the following:
					(A)Shipping or consigningAny person in the United States to whom
			 nontaxpaid tobacco products manufactured in a foreign country, Puerto Rico, the
			 Virgin Islands, or a possession of the United States are shipped or
			 consigned.
					(B)Manufacturing warehousesAny person who removes cigars or cigarettes
			 for sale or consumption in the United States from a customs-bonded
			 manufacturing warehouse.
					(C)Unlawful importingAny person who smuggles or otherwise
			 unlawfully brings tobacco products into the United States.
					(3)Master Settlement AgreementThe term Master Settlement
			 Agreement means the agreement executed November 23, 1998, between the
			 attorneys general of 46 States, the District of Columbia, the Commonwealth of
			 Puerto Rico, and 4 territories of the United States and certain tobacco
			 manufacturers.
				(4)Model statute; qualifying
			 statuteThe terms Model
			 Statute and Qualifying Statute means a statute as defined
			 in section IX(d)(2)(e) of the Master Settlement Agreement.
				(5)Tobacco Product ManufacturerThe term Tobacco Product
			 Manufacturer has the meaning given that term in section II(uu) of the
			 Master Settlement Agreement.
				5.Inspection by
			 bureau of alcohol, tobacco, firearms, and explosives of records of certain
			 cigarette and smokeless tobacco sellers; civil penaltySection 2343(c) of
			 title 18, United States Code, is amended to read as follows:
			
				(c)(1)Any officer of the
				Bureau of Alcohol, Tobacco, Firearms, and Explosives may, during normal
				business hours, enter the premises of any person described in subsection (a) or
				(b) for the purposes of inspecting—
						(A)any records or information required to
				be maintained by such person under the provisions of law referred to in this
				chapter; or
						(B)any cigarettes or smokeless tobacco
				kept or stored by such person at such premises.
						(2)The district courts of the United States
				shall have the authority in a civil action under this subsection to compel
				inspections authorized by paragraph (1).
					(3)Whoever denies access to an officer under
				paragraph (1), or who fails to comply with an order issued under paragraph (2),
				shall be subject to a civil penalty in an amount not to exceed
				$10,000.
					.
		6.Exclusions regarding Indian Tribes and
			 Tribal matters
			(a)In generalNothing in this Act or the amendments made
			 by this Act shall be construed to amend, modify, or otherwise affect—
				(1)any agreements, compacts, or other
			 intergovernmental arrangements between any State or local government and any
			 government of an Indian tribe (as that term is defined in section 4(e) of the
			 Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b(e)) relating to the
			 collection of taxes on cigarettes or smokeless tobacco sold in Indian
			 country;
				(2)any State laws that authorize or otherwise
			 pertain to any such intergovernmental arrangements or create special rules or
			 procedures for the collection of State, local, or tribal taxes on cigarettes or
			 smokeless tobacco sold in Indian country;
				(3)any limitations under Federal or State law,
			 including Federal common law and treaties, on State, local, and tribal tax and
			 regulatory authority with respect to the sale, use, or distribution of
			 cigarettes and smokeless tobacco by or to Indian tribes, tribal members, tribal
			 enterprises, or in Indian country;
				(4)any Federal law, including Federal common
			 law and treaties, regarding State jurisdiction, or lack thereof, over any
			 tribe, tribal members, tribal enterprises, tribal reservations, or other lands
			 held by the United States in trust for one or more Indian tribes; and
				(5)any State or local government authority to
			 bring enforcement actions against persons located in Indian country.
				(b)Coordination of law
			 enforcementNothing in this
			 Act or the amendments made by this Act shall be construed to inhibit or
			 otherwise affect any coordinated law enforcement effort by 1 or more States or
			 other jurisdictions, including Indian tribes, through interstate compact or
			 otherwise, that—
				(1)provides for the administration of tobacco
			 product laws or laws pertaining to interstate sales or other sales of tobacco
			 products;
				(2)provides for the seizure of tobacco
			 products or other property related to a violation of such laws; or
				(3)establishes cooperative programs for the
			 administration of such laws.
				(c)Treatment of State and local
			 governmentsNothing in this
			 Act or the amendments made by this Act shall be construed to authorize,
			 deputize, or commission States or local governments as instrumentalities of the
			 United States.
			(d)Enforcement within Indian
			 CountryNothing in this Act
			 or the amendments made by this Act shall prohibit, limit, or restrict
			 enforcement by the Attorney General of the provisions herein within Indian
			 country.
			(e)AmbiguityAny ambiguity between the language of this
			 section or its application and any other provision of this Act shall be
			 resolved in favor of this section.
			7.Enhanced
			 contraband tobacco enforcement
			(a)RequirementsThe Director of the Bureau of Alcohol,
			 Tobacco, Firearms and Explosives shall—
				(1)create 6 regional
			 contraband tobacco trafficking teams over a 3-year period in New York City,
			 Washington DC, Detroit, Los Angeles, Seattle, and Miami,
				(2)create a new Tobacco Intelligence Center to
			 oversee investigations and monitor and coordinate ongoing investigations and to
			 serve as a nerve center for all ongoing tobacco diversion investigations within
			 the Bureau of Alcohol, Tobacco, Firearms, and Explosives, in the United States
			 and, where applicable, with law enforcement organizations around the
			 world,
				(3)establish a covert
			 national warehouse for undercover operations, and
				(4)create a computer
			 database that will track and analyze information from retail sellers of tobacco
			 products that sell through the Internet or by mail order or make other
			 non-face-to-face sales.
				(b)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out subsection (a) $8,500,000 for each of the 5 fiscal years beginning with
			 fiscal year 2010.
			8.Effective date
			(a)In generalExcept as provided in subsection (b), this
			 Act shall take effect on the date that is 90 days after the date of enactment
			 of this Act.
			(b)BATFE authoritySection 5 shall take effect on the date of
			 enactment of this Act.
			9.SeverabilityIf any provision of this Act, or any
			 amendment made by this Act, or the application thereof to any person or
			 circumstance, is held invalid, the remainder of the Act and the application of
			 the Act to any other person or circumstance shall not be affected
			 thereby.
		10.Sense of Congress
			 concerning the precedential effect of this ActIt is the sense of Congress that unique
			 harms are associated with online cigarette sales, including problems with
			 verifying the ages of consumers in the digital market and the long-term health
			 problems associated with the use of certain tobacco products. This Act was
			 enacted recognizing the longstanding interest of Congress in urging compliance
			 with States’ laws regulating remote sales of certain tobacco products to
			 citizens of those States, including the passage of the Jenkins Act over 50
			 years ago, which established reporting requirements for out-of-State companies
			 that sell certain tobacco products to citizens of the taxing States, and which
			 gave authority to the Department of Justice and the Bureau of Alcohol, Tobacco,
			 Firearms, and Explosives to enforce the Jenkins Act. In light of the unique
			 harms and circumstances surrounding the online sale of certain tobacco
			 products, this Act is intended to help collect cigarette excise taxes, to stop
			 tobacco sales to underage youth, and to help the States enforce their laws that
			 target the online sales of certain tobacco products only. This Act is in no way
			 meant to create a precedent regarding the collection of State sales or use
			 taxes by, or the validity of efforts to impose other types of taxes on,
			 out-of-State entities that do not have a physical presence within the taxing
			 State.
		
	
		
			Passed the House of
			 Representatives May 21, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
